In disposing of the second assignment of error, which deals with the controversial waiver of the privilege of decedent's physician to testify concerning his treatment of Doctor Woelfling, I have a hesitancy to reach a conclusion that in this case the privilege against testimony of the physician was waived concerning the physician's communications with, or advice to Dr. Woelfling, or the physician's diagnosis or treatment incident thereto. However, I concur in the judgment and in the excellent analysis of the many legal questions raised in this case, and of the applicable legal principles as explained in the majority opinion except with reference to the subject of the physician-patient privilege.
Nevertheless, this differing view from the majority opinion would not change the ultimate result; namely, the right of the defendant to a directed verdict and judgment as a matter of law. *Page 228 
The majority opinion concludes that the physician-patient privilege is a substantive right and not merely a rule of evidence, relying on State, ex. rel. Galloway, v. IndustrialCommission (Ct. of App. 1938), 27 Ohio Law. Abs. 697, paragraph two of the syllabus, and on that basis applies the Illinois physician-patient privilege statute, Ill. Rev. Stat. Chapter 51, Section 51, because the parties have contracted to apply substantive Illinois law to this insurance policy. The contract provision in the policy provides that "the construction of the terms of the contract is subject to the Illinois statutes made applicable thereto," and thus parties to this contract intended by such language that only substantive Illinois law, and not procedural Illinois law, should apply to any judicial proceedings involving the rights of any person having any interest in this insurance contract.
Moreover, it is a fundamental rule and well settled that matters of procedure, or remedial rights, are governed by the law of the forum: that is, the law of Ohio, in this case.Alropa Corp. v. Kirchwelm (1941), 138 Ohio St. 30; 9 Ohio Jurisprudence 2d 823, Conflict of Laws, Section 108; 16 American Jurisprudence 2d 120, Conflict of Laws, Section 76.
Well settled and corollary thereto is the rule that matters of evidence relate to the remedy and not the right, and it follows that the law of the forum, the law of Ohio in this case, determines the admissibility, competency, quality and degree of evidence. Kanaga v. Taylor (1857), 7 Ohio St. 134; McDougall v.Glenn Cartage (1959), 169 Ohio St. 522; 3 Beale, Conflict of Laws, Section 593.1, at 1606 (1st Ed. 1935); Restatement of Conflict of Laws, 2d Section 192 (1969), comment (e) at 603;Id. Section 139 (2), comment (e) at 389; 16 American Jurisprudence 2d 120, Conflict of Laws, Section 76; R. Leflar, American Conflicts Law, Section 123, at 294 (2nd Ed. 1968); 15A Corpus Juris Secundum 524, Conflict of Laws, Section 22 (1);Id. at 22(10).
The statement in State, ex rel. Galloway, v. IndustrialCommission, supra, that the statute as to privileged communications *Page 229 
creates a substantive right is obiter dicta in that case, involves a case which did not contain a conflict of laws question, was unsupported by any citation of authority, and appears to be a casual, unreflecting observation unwittingly made and not reinforced by any reason or process of reasoning for its utterance. The statement in Galloway, supra, was unnecessary for the correct decision that the Court of Appeals made in that case, and should be rejected because it is contrary to sound reason and the great weight of authority as cited above.
Accordingly, the law of Ohio, and specifically the physician-patient privilege statute of Ohio, R. C. 2317.02 (A), as quoted in the majority opinion, applies in this case.
The written authorization signed by Dr. Woelfling which authorizes any physician who examined or treated the insured only to furnish the defendant with detailed information regarding medical history, examination, diagnosis and treatment, is independent of any judicial proceedings wherein the physician gives sworn testimony, and such written authorization clearly omits any mention of waiver by the patient, Dr. Woelfling, of the physician-patient privilege which prohibits testifying by the physician.
According to R. C. 2317.02 "* * * [a] physician may testify by express consent of the * * * patient * * *." There was no express waiver of the privilege which prohibits testimony of the physician. The written waiver must be express, distinct and unequivocal. Harpman v. Devine (1937), 133 Ohio St. 1;Jenkins v. Metropolitan Life Ins. Co. (1960), 113 Ohio App. 163; affirmed 171 Ohio St. 557 (1961); Noble v. United Benefit LifeAssurance Co. (1941), 230 Iowa 471, 297 N.W. 881; Rutten v.Investor's Life Insurance Co. (1966), 258 Iowa 749,140 N.W.2d 101; American Republican Life Ins. Co. v. Edenfield (1957),228 Ark. 93, 306 S.W.2d 321; Mouzoukos v. Mutual Benefit Healthand Accident Assn. (1927), 69 Utah 309, 254 P. 1005; 97 Corpus Juris Secundum 856, Witnesses, Section 310; Cf. New York LifeIns. Co. v. Snyder (1927), 116 Ohio St. 693; (distinguishable because of the waiver language); Nationwide *Page 230 Mutual Ins. Co. v. Jackson (1967), 10 Ohio App. 2d 137;Ronald v. Young (1963), 117 Ohio App. 362.
Thus, it is my view that in this case the physician-patient privilege was not waived so as to permit Dr. Newton to testify concerning the history, extent and nature of examinations, diagnosis, and treatment of his patient, Dr. Woelfling.
In spite of the existence of the physician-patient privilege, R. C. 2317.02 does not prevent testimony by a physician as to the fact that he was consulted in a professional capacity by a person on a certain date or dates. Where it has been established that in an application for a policy of life insurance an insured has given untrue negative answers to questions whether he had consulted a physician within a specified number of years and a person claiming under the policy contends that the insurer has not clearly proved that such answer was willfully false and fraudulently made, the one claiming under the policy has the burden of going forward with the evidence tending to prove that such consultation or consultations was not for or not known by the insured to be for any serious ailment or condition, and where there is no evidence tending to prove that the insured made an honest mistake in giving such negative answer, such answer will be held as a matter of law to have been willfully false and fraudulently made. Jenkins v. Metropolitan Life Ins.Co. (1961), 171 Ohio St. 557 at 562, paragraphs 2, 3 and 4 of the syllabus; Vincenzo v. Newhort (1966), 7 Ohio App. 2d 97, affirmed 11 Ohio St. 2d 63 (1967); D  P Terminal Inc. v.Western Life Ins. Co. (N. D. S. D. 1966), 250 F. Supp. 388; Wigmore, Evidence, Section 284, at 824 (3rd Ed.); DeWitt, Privileged Communications between Physician and Patient, Section 47, at 146, 148.
Therefore, according to Jenkins, supra, defendant had a right to elicit from decedent Woelfling's attending physician, Dr. Newton, that decedent Woelfling had medical consultations within the five-year period before Dr. Woelfling signed his application for life insurance. The plaintiff *Page 231 
offered no evidence tending to prove that the insured made an honest mistake in giving such negative answers. Therefore, pursuant to paragraph three of the syllabus in Jenkins, supra,
such answers of the insured are held as a matter of law to have been willfully and fraudulently made, and the quantum of proof imposed upon the insurer under either Illinois or Ohio law is satisfied, and by reason thereof the defendant, Great-West Life Assurance Co., is entitled to a directed verdict. The trial court correctly directed the verdict for the defendant.
 (Appendix A)
INDIVIDUAL APPLICATION FOR A.D.A. GROUP LIFE INSURANCE(Continued)
                                                           YES   NO 6 Have you had any ailment, injury, or disease within the  [ ]   [x] last five years which has resulted in your being away from work 10 days or more? __________ 7 Have you consulted a physician or practitioner for any   [ ]   [x] purpose in the last five years? __________ 8 Have you ever applied for insurance which has been de-   [ ]   [x] clined, postponed, or modified in any way? __________ 9 Have you any reason to believe you will require medical  [ ]   [x] or surgical treatment during the coming year?
If you have answered yes to any of the above questions, pleaseex- plain in detail below. If a doctor was consulted, give nameand address of doctor, in full, and date and reason forconsultation.
QUESTION NUMBER [ ] __________
I hereby declare that I am not aware of any facts, conditions or circumstances not mentioned above, connected with my own health or that of my family which might affect the risk of insurance on my life and that my answers and statements to the questions herein contained are full, complete and true and a condition of this application for placing of insurance on my life, and I hereby authorize any hospital in which I have been a patient or any physician who has examined me or treated me to furnish The Great-West Life Assurance Company with detailed information regarding my history *Page 232 
and examinations; including the dates, symptoms, findings, diagnosis and treatment.
Dated at    Toledo Ohio   this   28th   day of   February 1967 City or Town State /s/ Melvin L. Woelfling DDS ---------- Signature of Member
AUTHORIZATION I hereby authorize any hospital in which I have been a patient or any physician who has examined me or treated me to furnish The Great-West Life Assurance Company with detailed information regarding my history and examinations; including the dates, symptoms, findings, diagnosis and treatment.
Date        2-28       19    67          /s/ M. L. Woelfling DDS ---------- Signature of Member